Title: To Thomas Jefferson from Benjamin Rittenhouse, 8 October 1801
From: Rittenhouse, Benjamin
To: Jefferson, Thomas


Sir
Montgomery Couty. State ofPensylvania Ocr. 8th 1801
Powerfully impress’d with the apparent impropriety of personal importunity, and perfectly sensible of the great work and important duties of the Executive of a great nation, Were it not for the urgent perswasion of a number of Gentlemen of Character in this State who originally induc’d me to make application, and whose friendship perhaps have much overated my claim to your patronage, I shou’d not again presume to Trouble you with further solicitation being perfectly convinc’d of your inclination to do what you concieve will most tend to promote the common Interest of our country. But shoud a leasure hour Occur to bestow attention to my application and shou’d you be pleas’d to honour me with an appointment worth acceptance, you may depend on my unremited indeavours to merit your favor, and it will be receiv’d with gratitude by Sir
Your Devoted Humble Servant
Benjn. Rittenhouse
